Title: James Madison to Thomas S. Hinde, 17 August 1829
From: Madison, James
To: Hinde, Thomas S.


                        
                            
                                Dear Sir
                            
                            
                                
                                     Montpr.
                                
                                Aug. 17 1829
                            
                        
                         
                        Your letter of July 23. was duly recd. but at a time when I was under an indisposition, remains of which are
                            still upon me. I know not whence the error originated that I was engaged in writing the history of our Country. It is true
                            that some of my correspondences during a prolonged public life, with other manuscripts connected with important public
                            transactions are on my files, and may contribute materials for a historical pen. But a regular history of our Country,
                            even during its Revolutionary & Independent character, would be a task forbidden by the age alone at which I
                            returned to private life, and requiring lights on various subjects, wch. are gradually to be drawn from sources not yet
                            opened for public use. The friendly tone of your letter has induced me to make these explanatory remarks; which being
                            meant for yourself only, I must request may be so considered.
                        The authentic facts which it appears you happen to possess relating to the criminal enterprize in the west
                            during the administration of Mr. Jefferson, must merit preservation as belonging to a history of that period; and if no
                            repository more eligible occurs to you, a statement of them may find a place among my political papers. The result of that
                            enterprize is among the auspicious pledges given by the genius of Republican Institutions, & the spirit of a free
                            people, for future triumphs over dangers of every sort that may be encountered in our national career.
                        I can not be insensible to the motives which prompted the too partial views you have taken of my public
                            services; and which claim from me the good wishes which I tender you.
                        
                            
                                
                            
                        
                    